Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v. : Criminal No. 1:18-cr-00011-JDB
AMOS OLAGUNJU, 1 L E D
Defendant. : FEB 0 43 2018
sTATEMENT oF oFFENSE C'iarzi<éklihsdcg;ség§tr§nd

 

Pursuant to Rule ll of the Federal Rules of Criminal Procedure, defendant Amos GIagunju
agrees and stipulates as follows:

1. Beginning by at least May 22, 2014, and continuing through August 26, 2014, the
defendant attempted to connect Congresswoman Kyrsten Sinema by telephone calls and social
media messages (via Facebook). In this communication, the defendant claimed to have a personal
relationship with the Congresswoman, would express his love for the Congresswoman, reference
their future together, and express his desire to meet with the Congresswoman in person. The
defendant made more than 95 attempted contacts during this period.

2. The defendant sent a letter to the Congresswoman’s Arizona campaign office,
which was received by the office on or about October 14, 2014. In this letter, the defendant
included flight information for a planned trip by the defendant to Arizona.

3. On or about October 14, 2014, a United States Capitol Police (USCP) Agent made
contact With the defendant via telephone to discuss the defendant’s attempts at contact with the
Congresswoman and his reasons for providing his flight information to the Congressional office
and contributing to the Congresswoman’s campaign. The defendant stated that he wanted to help

the Congresswoman and further stated he was a member of the Congresswoman’s “team”. The

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 2 of 7

defendant Was told by the USCP Agent that his contact With the office was unwanted, and that he
was not a member of the Congresswoman’s “team”.

4. On or about January 16, 2015, the defendant posted the following message on the
Congresswoman’s Facebook page:

“How are you doing this beautiful Day? l will be in Washington next month and I
would like to stop by and see your new and beautiful office. If you don’t mind.
Maybe we can have dinner together in a small diner if you want. At least for the
first time and go watch movie called ‘Sema’ together. If it is fine with you, please
let me know. Ok. Amos”

5. On or about January 20, 2015, the defendant posted the following message on the
Congresswoman’s Facebook page:

“My only one, are you back in Washington? Do you dress warm? It is very cold.
l will be watching the president tomorrow by 9:00PM. And I will see you too with
the rest Congress. Also by February we shall see each other facially. How great
shall it be, l can not wait to see your face. I love you so dearly. Good Night dear.
Amos”

6. On or about January 22, 2015, a USCP Agent made contact with the defendant via
telephone and explained to the defendant that his messages to the Congresswoman were in
appropriate and unwanted, and needed to cease. The Agent further stated to the defendant that he
would not be able to meet with the Congresswoman if he travelled to Washington, D.C. The
defendant stated that he understood

7. On or about March 25, 2015 , the defendant called the Congresswoman’s Phoenix,

AZ district office and left the office three voicemail messages stating that he was currently staying

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 3 of 7

at a local hotel in Arizona. During one of the messages, the defendant provided a phone number
for a hotel located in Phoenix, AZ.

8. On or about March 26, 2015, the defendant sent an RSVP via Facebook for an event
the Congresswoman was having on March 27, 2015, in Arcadia, AZ.

9. On or about March 27, 2015, a USCP Agent again contacted the defendant via
telephone and reiterated that the defendant contacts were unwanted.

lO. On or about June l, 2015, the defendant sent the following email to the
Congresswoman via her press email account:

“My Love & My life. Do you see my tape? If so do you like it or not‘? Please let
me know. This is June ls‘_Am I corning this Month? According to our plan. l Will
never let you down or disappoint you; by the special grace of God Almighty
Krysten (sic) my love; my life & my blonde, I love you with my heart and my soul.
I am waiting for your respond. If you are still doubting, please let me know. Ask
me any question please thank your husband to be, Amos”

ll. Gn or about December 30, 2015, the defendant sent the Congresswoman an email
stating that he had purchased a flight from New York, NY to Phoenix, AZ to see the
Congresswoman USCP Agents contacted the City of New York Police Department (NYPD) who
verified the flight arrangements, made contact with the defendant, and subsequently arrested him
for outstanding traffic offenses.

12. On or about March 4, 2016, the Congresswoman obtained an injunction in the
Chandler, AZ Municipal Court ordering that the defendant was to have no contact with the
Congresswoman. The injunction was scheduled to expire a year after it was issued. That same day,

the Injunction was served on the defendant by the Phoenix Police Department.

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 4 of 7

l3. On or about April 22, 2016, the defendant showed up at an event in Chandler, AZ,
that the Congresswoman was attending Staff removed the Congresswoman from the event and
contacted local police. Local police arrested the defendant for violation of the injunction. The
defendant eventually pleaded guilty, was sentenced to ll months’ probation, and was allowed to
leave the state to return to NY with his brother.

14. On or about April 29, 2017, the defendant attempted to sign up as a volunteer for
the Arizona Vote Project through the Congresswoman’s campaign website.

15. On or about July 6, 2017 , the Congresswoman obtained a second injunction against
the defendant in the City of Phoenix, AZ Municipal Court, again ordering that the defendant was
to have no contact with the Congresswoman.

l6. On or about July 9, 2017, members of the NYPD served the defendant with the
2017 injunction at his residence located in Brooklyn, NY. Members of the USCP were present
when the defendant was served with this injunction.

l7. On or about July 13, 2017, the defendant mailed a package to the Congresswoman’s
campaign office which included a letter and a photocopy of the injunction order. The letter
mentioned a person named “Williams”, which was an apparent reference to a USCP Special Agent
who had previously made contact with the defendant In the letter, the defendant wrote the
following:

“Also last Sunday morning, some people know (sic) the front of our house, I went
to open the door, it was the police officers from Williams “again”. I am sending
these copies to you, so you can read them, and let me know your thoughts before I
say anything l don’t want you to “call him”. This man Williams is in serious trouble

With Almighty God, but please pretend you don’t know or see anything. The Bible

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 5 of 7

says the ‘The Battle is for the Lord, he taught is fighting us, but not us, he is fighting
the ‘Host of heaven, and Jesus Christ. Let us see what will happen, maybe he can
beat the Almighty God, ‘we shall see.’ I want you to read them over.’ I love you
more than ever. I am seriously in love with you. Take care of my job, so I can travel
to San Francisco and meet you there, and start my job.’ My lovely partner, and my
‘WIFE’. Thanks. Your’s in love Amos.”
18. Gn or about August 14, 2017, the defendant mailed a package to the
Congresswoman’s campaign office that included a multi-page latter. Therein, the defendant Wrote:
“Hi Darling love, Good day to you. How are you doing in AZ you did not call me.
Why are you so far to me? When will I see your face sitting by my side. Why are
you entangled yourself in many things, that’s why you’ve know time for me, how
can we plan our future together as one, Many things you’re doing yourself where
is your phone call to me, l enclose the building plans for you. This is the house I
am building for you in Ejigbo, near Ibadan, of (sic) State of Nigeria for you. The
night you agreed to be my my wife, telling me ‘your’re in love With me, that night
l decided to build you a house, bought you a land and the house have started.”’
(With the letter, the defendant included copies of what appear to be blueprints for
a house.)
19. On or about September 11, 2017, the defendant sent the following Facebook
message to the Congresswoman through her Veterans for Sinema Facebook page:
“Darling, the wedding gown, I love that, lt is so moderate, beautiful, I want you to

have it, You’ll have when l see you less than two weeks. Love.”

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 6 of 7

20. On or about October 4, 2017, the defendant mailed a package to the
Congresswoman’s Washington, D.C. office, which included a letter and a copy of the 2017
injunction. The letter included the following statements:

“About us, we’re determined to marry each other7 nothing can change that or delay
us for living together. Two years ago, you told me to ship all my belongings to you
which l did, before problems started with Williams and your staffs. I told you before
that l would be a father of your children taking good care of them, and you a great
husband till the end of my life.”

21. On or about November 15, 2017, the defendant contacted the Congresswoman’s
Washington, D.C. office by telephone and asked to speak with the Congresswoman

22. On or about January 12, 2018, the defendant traveled from Brooklyn, NY to
Washington, D.C., visited the Congresswoman’s Washington, D.C. office, and stated that he had
a meeting with the Congresswoman USCP officers responded to the office immediately,
confirmed that the 2017 injunction remained in force, and arrested the defendant for violating the
injunction order.

Respectfully submitted,
JESSIE K. LIU

United States Attorney
D.C. Bar No. 472845

MDQM

I<lare'n P. Sei\;rt \)

Assistant Un` ed Stath Attorney
NY Bar No. 742342

555 4th Street, N.W

Washington, D.C. 205300
Phone: (202) 252-7527

Email: Karen.seifert@usdoj.gov

Case 1:18-cr-OOOll-.]DB Document 32 Filed 02/06/19 Page 7 of 7

DEFENDANT’ S ACCEPTANCE

I have read the Statement of Offense setting forth the facts and have discussed it with my
attorney, John Iweanoge. I fially understand this proffer and I acknowledge its truthfulness, agree
to it and accept it without reservation I do this Voluntarily and of my own free will. No threats
have been made to me, nor am I under the influence of anything that could impede my ability to
understand this proffer fully.

Date; ll §§ 213 Mrww
Amosd)la/gunju

Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I am counsel for the defendant, Amos Olagunju. I have carefully reviewed the above
Statement of Ofi`ense with my client. To my knowledge, the decision to stipulate to these facts is

an informed and voluntary one.

    

 

  

Date; aj ii iq \/ , w
J&Mweanoge (\""“
Attorney for Defendant \

